Citation Nr: 0415668	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-03 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to burial benefits, to include plot allowance and 
transportation expenses.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to June 
1952.  The veteran died in September 2001; the appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.

This case was previously before the Board in November 2002 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran died in September 2001; the appellant's 
application for VA burial benefits was received in October 
2001.

2.  At the time of his death, the veteran was not in receipt 
of non-service connected pension benefits or service 
connected disability benefits

3.  An original claim for compensation was pending at the 
time of the veteran's death, but there was insufficient 
evidence then of record to indicate that the claim would be 
allowed.

4.  The veteran was not discharged or released from active 
service for a disability incurred or aggravated in the line 
of duty, and his body is not being held by a State (or a 
political subdivision of a State).

5.  At the time of his September 2001 death, the veteran was 
not hospitalized by VA (either in a VA or a private 
facility), or in transit thereto or from for the purpose of 
examination, treatment or care.

6.  The veteran served during a period of war, but he was not 
buried without charge for plot or interment in a cemetery 
owned by a State or a political subdivision of a State in a 
section used solely for the interment of persons eligible for 
burial in a national cemetery.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits, including 
plot allowance and transportation expenses, have not been 
met. 38 U.S.C.A. §§ 2302, 2303, 2307, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.1600 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2 004), 
held, in part, that the VCAA notice required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

The Board observes that substantially complete application 
regarding the issue on appeal was received in October 2001 
for burial benefits.  The issue was denied in a decision 
later that same month.  

Correspondence dated in December 2002 and February 2003 
satisfies the notice provisions of the Act.  In this regard, 
the appellant was informed of what specific evidence is 
needed to substantiate her claim, which specific evidence the 
Secretary would seek to obtain, and which specific evidence 
the claimant was obligated provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

While it is clear that the timing of VCAA notice was not 
complied with in the manner contemplated by the Court in 
Pelegrini, a notice error such as this does not necessarily 
result in prejudice to the appellant.  

In Pelegrini, the Court found that the failure to provide the 
notice until after a claimant received an initial unfavorable 
AOJ determination would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing him to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
The Court, however, also acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  In view of these 
findings, the Court left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  To do so would be far more 
prejudicial to claimants, since to make an across-the-board 
presumption of prejudicial error would result in numerous 
remands and vacated adjudications, and nullify all of a 
claimant's previously completed steps to perfect an appeal.  
Clearly, this was not intended in the construction of 38 
U.S.C.A. § 5103(a).

All the VCAA requires is that the duty to notify be satisfied 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2003) (harmless error).

In the present case, the Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  While the notice provided to the appellant 
December 2002 and February 2003 was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  Moreover, supplemental statements of 
the case were issued in March and September 2003 that 
considered additional evidence submitted after VCAA notice 
was provided.  In view of the correspondence of record, the 
appellant was given every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA notice 
and other correspondence intended to help her develop her 
claim.  

In response to the above noted correspondence, the RO 
received a copy of the appellant's marriage license, a copy 
of the veteran's DD Form 214, and treatment records.  The 
appellant was also notified in February 2003 that the 
veteran's service medical records were not available due to 
fire related loss and she was asked to complete forms that 
would enable the RO to attempt to reconstruct the records.  A 
response to this request for additional information was not 
received by the RO.  Hence, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

As shown above, VA took appropriate steps to obtain service 
medical records and evidence identified by the appellant.  
All things considered, and not withstanding Pelegrini, the 
Board finds that in light of the totality of the record, to 
decide the appeal would not be prejudicial error. 

Factual Background

Service medical records are not available, presumably due to 
a fire related loss.

VA Medical Center (VAMC) records dated from September 1980 to 
February 2001 did not contain any treatment or complaints 
relative to a kidney disorder.  Stomach problems to include 
peptic ulcer disease (PUD) and gastroesophageal reflux 
disease (GERD) were noted in May 1994 and July 1995, 
respectively.

A report of contact dated in November 1997 showed that the 
veteran indicated that he did not have a military disability.

On September 11, 2001, the RO received the veteran's claim 
for service connection for residuals of a shell fragment 
would to the kidney and stomach.  The veteran died on 
September [redacted], 2001.  According to the death certificate, 
death was due to cardio respiratory arrest, due to or as a 
consequence of respiratory failure, due to or as a 
consequence of congestive heart failure, due to or as a 
consequence of an acute myocardial infarction.  The veteran 
was buried at a private facility.

Private medical records from Wuesthoff Hospital dated from 
August to December 2001 do not reflect any treatment relative 
to a kidney or stomach disorder.

At the time of the veteran's death, service connection was 
not in effect for any disability nor was he in receipt of VA 
pension.

The appellant submitted a completed application for burial 
benefits in October 2001.  The form indicated that a payment 
of $2,799.00 was made toward a total expense of $9,144.00.  
She specified on the form that she was not claiming that the 
cause of the veteran's death was service connected.  She 
reported that her funds were used to pay the burial, funeral, 
and plot expenses.  An itemized copy of the funeral bill 
($9,144.00) was provided.

Analysis

Initially, the Board notes that the appellant limited her 
October 2001 claim only to the extent that she was not 
claiming service connection for cause of the veteran's death.  
As a result, the Board has the duty to consider all other 
possible burial benefits that may be afforded to a claimant.

Burial allowances are payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial. 38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2002).  

If a veteran dies as a result of service-connected 
disability, certain burial benefits may be paid. 38 C.F.R. § 
3.1600(a).  

In the present case, the veteran did not die of a service-
connected disability, as he was not service-connected for any 
disability at the time of his death.

If a veteran's death is not service-connected, entitlement to 
burial benefits may be found if (1) at the time of death, the 
veteran was in receipt of pension or compensation; or (2) the 
veteran had a claim pending for compensation or pension and 
there was sufficient evidence of record on the date of death 
to indicate that the pending claim would be allowed; or (3) 
that the veteran had wartime service or was discharged or 
released for disability incurred or aggravated in the line of 
duty and the body was held by a State (or subdivision) and VA 
determines that there is no next of kin or other person 
claiming the body, and that there are not available 
sufficient resources in the estate to cover final expenses. 
38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).

At death the veteran was not in receipt of VA pension or 
compensation.  Although a claim of service connection based 
on an alleged shrapnel wound involving the kidney and stomach 
was pending at the time of death, the evidence of record does 
not indicate that the claim would have been allowed even 
under the doctrine of reasonable doubt.  In this regard, 
there is no competent evidence to corroborate the claim that 
the veteran suffered a shrapnel wound in service.  Service 
medical records are unavailable due to a fire related loss; 
however, other evidence that is available clearly show that 
the veteran did not engage in combat.  In particular, DD Form 
214 showed the veteran only served on active duty for six 
months, and that he did not serve overseas.  Additionally, 
the form indicated that the veteran did not receive any 
decorations or awards and he was not wounded as a result of 
action with enemy forces.  If the veteran had engaged in 
combat with the enemy, then his statement regarding his 
injury may have been accepted as sufficient proof of the 
alleged injury provided it was consistent with the 
circumstances, conditions, or hardships of such service.  See 
38 U.S.C.A. § 1154(b) (West 2002).  Moreover, there was no 
medical evidence that showed the veteran had a stomach or 
kidney disorder that was related to the alleged injury in 
service.

In addition, the veteran's body was not being held by a State 
or a subdivision of a State at the time of his death.

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility or in a non-VA facility for hospital 
care authorized and approved by VA. 38 U.S.C.A. § 2303; 38 
C.F.R. § 3.1600(c).  Burial benefits are also payable if a 
veteran dies from nonservice-connected causes while properly 
hospitalized by VA. 38 U.S.C.A. § 2303(a); 38 C.F.R. § 
3.1600(c).  For burial allowance purposes, the term 
"hospitalized by VA" means authorized admission to a VA 
facility for hospital, nursing home, or domiciliary care; 
authorized admission (transfer) to a non-VA facility for 
hospital care under the authority of 38 U.S.C. § 1703 (West 
2002) (pertaining to non-VA facilities which have contracted 
with VA to furnish hospital care or medical services); 
authorized admission (transfer) to a nursing home for nursing 
home care at the expense of the United States; or authorized 
admission (transfer) to a State nursing home for nursing home 
care with respect to which payment is authorized under law.  
38 U.S.C. § 2303(a)(2); 38 C.F.R. § 3.1600(c).  The term "VA 
facility" means facilities over which VA has direct 
jurisdiction; government facilities for which VA contracts; 
and public or private facilities at which VA provides 
recreational activities for patients under 38 U.S.C.A. § 1710 
(West 2002).  38 U.S.C.A. § 1701(3) (West 2002).  When a 
veteran while traveling under proper prior authorization and 
at VA expense to or from a specified place for the purpose of 
examination, treatment, or care dies enroute, burial, 
funeral, plot, interment, and transportation expenses will be 
allowed as though death occurred while properly hospitalized 
by VA. 38 C.F.R. § 3.1605 (2003).

The veteran died while hospitalized in a private hospital, 
which was not at VA expense, and did not die enroute to or 
from a specified place for examination, treatment, or care.

The appellant contends that although the veteran died at a 
private hospital, it was associated with VA; however, the 
facts do not show that the veteran died while properly 
hospitalized by VA.  In other words, he was neither in a VA 
facility (as described in 38 U.S.C.A. § 1701(3)) nor admitted 
(transferred) to a non-VA facility for hospital care (as 
described in 38 U.S.C.A. § 1701(4)).  38 C.F.R. § 3.1600(c).  
The veteran died at Wuestloff Hospital, which is not a VA 
facility.  According to the hospital's records, the veteran 
was visiting from out of state.  He awoke in the middle of 
the night with shortness of breath and was transferred by 
ambulance directly to the hospital.  Since he was not 
transferred to the non-VA facility from a VA facility, burial 
benefits under this provision are not warranted.  Even if VA 
would have accepted a transfer to one of its facilities once 
the veteran's condition allowed it, there is no indication 
that VA authorization for the private hospitalization had 
been applied for or granted.

For reasons similar to those set out above, the appellant is 
also not entitled to a plot allowance.  The requirements for 
eligibility for a burial allowance have not been met, and the 
veteran was not buried in a state or national cemetery.  38 
C.F.R. §§ 3.1600(f)(1), (2), 3.1604(d)(1)(ii)-(iv). 
Additionally, the record shows that the veteran was not 
discharged from service for a disability incurred or 
aggravated during the line of duty.  38 C.F.R. § 
3.1600(f)(3).

Additionally, as the veteran did not die as the result of a 
service-connected disability or at the time of his death was 
in receipt of disability compensation, and was not buried at 
a national cemetery, transportation expenses are not 
warranted.  38 C.F.R. § 3.1600(g).

The Board notes that the provisions of 38 U.S.C.A. § 2305 and 
38 C.F.R. § 3.954 (2003) were drafted as "saving clauses" to 
preserve the eligibility of persons entitled to burial 
benefits, after changes to the laws governing the benefits 
were made in the Veterans' Benefits Act of 1957 (Veterans' 
Benefits Act), Pub. L. No. 85-56, Section 805, 71 Stat. 83.  
In December 2003, the Office of General Counsel of VA issued 
an opinion that clarified the group of individuals whose 
rights to burial benefits were protected under 38 U.S.C.A. 
§ 2305.  The Office of General Counsel held that Section 2305 
of title 38, United States Code, preserves the rights 
individuals had under laws in effect on December 31, 1957, 
based on their status as members of particular units or 
organizations that fell within the scope of the laws defining 
classes of individuals potentially eligible for burial 
benefits under Chapter 23 of Title 38.  Veterans with wartime 
service prior to January 1, 1958, are not exempted by section 
2305 from the amendments to eligibility criteria for 
nonservice-connected burial and funeral allowance currently 
codified in 38 U.S.C.A. § 2302(a) made by the Omnibus Budget 
Reconciliation Act of 1981, Pub. L. No. 97-35, which 
eliminated wartime service as a basis for eligibility.  
Burial benefits provided by operation of 38 U.S.C.A. § 2305 
are to be paid based on the rates in effect on the date of 
the veteran's death.  VAOPGCPREC 9-2003, 69 Fed.Reg. 25180 
(2004).  Since the veteran was not a member of those 
particular units or organizations that fell within the scope 
of the laws defining classes of individuals, burial benefits 
are not warranted under Section 2305 of Title 38.

Based on the foregoing, entitlement to burial benefits, to 
include plot allowance and transportation expenses, is not 
warranted.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Burial benefits, to include plot allowance and transportation 
expenses, are denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



